Order entered May 23, 1917, and judgment of affirmance entered thereon [See 178 App. Div. 955], vacated, and a reargument ordered, upon the ground that] the plaintiff had died prior to the argument of the appeal. Motion granted to substitute Barbara Patterson, as administratrix de bonis non, etc., as party plaintiff herein, and appeal submitted by both parties upon the reargument so ordered. Upon reargument it is ordered that the judgment and order be reversed and a new trial granted, with costs to the appellant to abide the event, upon the ground that the verdict is excessive, unless the plaintiff shall, within ten days, stipulate to reduce the verdict to the sum of $5,000 as of the date of the rendition thereof, in which event the judgment is modified accordingly, and as so modified is, together with the order, affirmed, without costs of this appeal to either party. All concurred.
Admitted to practice as attorneys and counselors at law upon examination: James L. Kinney, Buffalo; Richard W. Caudell, Buffalo; *963Charles W. Murphy, Rochester; Elmer S. Stengel, Buffalo; Walter J. Welch, Syracuse; Eugene D. Lichtenberg, Syracuse; Chester McNeil, Buffalo; John F. Hmibl, Syracuse; Adela Heller, Buffalo; Selby G. Smith, Buffalo; Jay A. Smith, Webster; Henry John Semo, Rome; Cassimer Thomas Partyka, Buffalo; Frank C. Love, Syracuse; Mark Jacobs, New York; Gerald W. Brooks, Buffalo; John M. Fanning, Buffalo; Arthur B. Curran, Clyde; John F. Lane, Buffalo; Pierre W. Evans, Bath; Michael J. Maher, Buffalo; W. Earle Costello, Corning; William H. Hartzberg, Buffalo; Frederick W. Klocke, East Aurora; Benjamin D. Reisman, Buffalo; Frank B. Rowley, Tonawanda; Thayer Burgess, Utica.